Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/27/2021. 
Claims 1-13 and 15-21 are allowed. 
Claim 14 is cancelled. 

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed. 
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Rodney Lacy on 2/7/2022. 

Amendments to the Claims
	The listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:

Claim 1 (Currently Amended):	An artificial reality system comprising:
a decryption engine comprising a plurality of decryption sub-datapaths where each decryption sub-datapath has no data interdependency with any other decryption sub-datapath of the plurality of decryption sub-datapaths, and wherein the decryption engine is configured to selectively enable one or more decryption sub-datapaths of the plurality of decryption sub-datapaths to decrypt a block of encrypted data to form a decrypted block of data, wherein the decryption engine is configured to selectively enable the one or more decryption sub-datapaths based on a decryption mode according to which the decryption engine is operating; and
a head-mounted display (HMD) configured to output artificial reality content that includes the decrypted block of data;
wherein the decryption engine is configured to implement a plurality of clocks, each respective clock of the plurality of clocks being associated with a respective decryption sub-datapath of the plurality of the decryption sub-datapaths, and
wherein to selectively enable the one or more decryption sub-datapaths, the decryption engine is configured to, for each of the one or more decryption sub-datapaths, activate the clock associated with the respective decryption sub-datapath.

Claim 2 (Original):	The artificial reality system of claim 1, wherein to decrypt the block of encrypted data, the decryption engine is further configured to: 
partition the block of encrypted data into a plurality of sub-blocks, wherein each sub-block of the plurality of sub-blocks is associated with a respective category;
perform shifting operations to arrange the respective sub-blocks of each respective category in a respective sequential run; and
perform transposition operations on each respective sequential run without data interdependency on any other sequential run formed from the plurality of sub-blocks.



Claim 4 (Currently Amended):	The artificial reality system of claim 1, 


wherein the decryption engine is configured to activate at least two clocks of the plurality of clocks for different non-overlapping clock cycles.

Claim 5 (Currently Amended):	The artificial reality system of claim 1, 
wherein the plurality of clocks comprises four clocks, and
wherein the decryption engine is configured to:
implement each clock of the four clocks at a quarter round frequency; and
stagger activation of the four clocks such that one of the clocks is in an activated state and three of the clocks are in inactive states during a given clock cycle.

Claim 6 (Currently Amended):	The artificial reality system of claim 1, 
wherein the plurality of clocks comprises four clocks, and
wherein the decryption engine is configured to:
implement each clock of the four clocks at a half round frequency; and
stagger activation of the four clocks such that two of the clocks are in activated states and two of the clocks are in inactive states during a given clock cycle.



Claim 8 (Previously Presented):	The artificial reality system of claim 1, wherein the decryption mode is one of a full decryption mode or a sample decryption mode, and wherein the decryption mode is configured to select between the full decryption mode and the sample decryption mode based on whether all frames of input data including the block are to be decrypted or only a subset of frames of input data including the block are to be decrypted.

Claim 9 (Original):	The artificial reality system of claim 1, wherein the decryption engine is integrated within the HMD.

Claim 10 (Currently Amended):	A method comprising:
determining, by a decryption engine, a decryption mode based on a frequency at which one or more clocks of a plurality of clocks of the decryption engine are presently operating, wherein each clock the one or more clocks controls a respective sub-datapath of a plurality of sub-datapaths of the decryption engine, and wherein each decryption sub-datapath has no data interdependency with any other decryption sub-datapath of the plurality of decryption sub-datapaths; 
selectively enabling, by the decryption engine, one or more decryption sub-datapaths of the plurality of decryption sub-datapaths to decrypt a block of encrypted data to form a decrypted block of data based on a determination that the respective clocks that control the one or more enabled decryption sub-datapaths are in an activated state; and
	decrypting, by the decryption engine, a block of encrypted data to form a decrypted block of data using the one or more selectively enabled sub-datapaths.


an interface comprising processing circuitry configured to receive a block of encrypted data for decryption; and
a decryption engine in communication with the interface, the decryption engine comprising a plurality of decryption sub-datapaths, where each respective decryption sub-datapath has no data interdependency with any other decryption sub-datapath of the plurality of decryption sub-datapaths, wherein the decryption engine comprises processing circuitry configured to selectively enable one or more decryption sub-datapaths of the plurality of decryption sub-datapaths to decrypt the block of encrypted data to form a decrypted block of data, wherein the decryption engine is configured to selectively enable the one or more decryption sub-datapaths based on a decryption mode according to which the decryption engine is operating;
wherein the decryption engine is configured to implement a plurality of clocks, each respective clock of the plurality of clocks being associated with a respective decryption sub-datapath of the plurality of the decryption sub-datapaths, and
wherein to selectively enable the one or more decryption sub-datapaths, the decryption engine is configured to, for each of the one or more decryption sub-datapaths, activate the clock associated with the respective decryption sub-datapath.

Claim 12 (Original):	The apparatus of claim 11, wherein to decrypt the block of encrypted data, the decryption engine is further configured to: 
partition the block of encrypted data into a plurality of sub-blocks, wherein each sub-block of the plurality of sub-blocks is associated with a respective category;
perform shifting operations to arrange the respective sub-blocks of each respective category in a respective sequential run; and
perform transposition operations on each respective sequential run without data interdependency on any other sequential run formed from the plurality of sub-blocks.



Claim 14 (Canceled):	

Claim 15 (Currently Amended):	The apparatus of claim 11, 
wherein the plurality of clocks comprises four clocks, and
wherein the decryption engine is configured to:
implement each clock of the four clocks at a quarter round frequency; and
stagger activation of the four clocks such that one of the clocks is in an activated state and three of the clocks are in inactive states during a given clock cycle.

Claim 16 (Currently Amended):	The apparatus of claim 11, 
wherein the plurality of clocks comprises four clocks, and
wherein the decryption engine is configured to:
implement each clock of the four clocks at a half round frequency; and
stagger activation of the four clocks such that two clocks of the clocks are in activated states and two of the clocks are in inactive states during a given clock cycle.

Claim 17 (Currently Amended):	The apparatus of claim 11, wherein the decryption engine is configured to determine the decryption mode based on a frequency at which one or more of the plurality of clocks are presently operating

Claim 18 (Previously Presented):	The apparatus of claim 11, wherein the decryption mode is one of a full decryption mode or a sample decryption mode, and wherein the decryption mode is configured to select between the full decryption mode and the sample decryption mode based on whether all frames of input data including the block 

Claim 19 (Previously Presented):	The apparatus of claim 11, wherein the apparatus is a system on a chip (SoC).

Claim 20 (Original):	The apparatus of claim 19, wherein the SoC is configured to support an artificial reality application.

Claim 21 (Currently Amended):	An artificial reality system comprising:
an encryption engine comprising a plurality of encryption sub-datapaths where each encryption sub-datapath has no data interdependency with any other encryption sub-datapath of the plurality of encryption sub-datapaths, and wherein the encryption engine is configured to selectively enable one or more encryption sub-datapaths of the plurality of encryption sub-datapaths to encrypt a block of input data to form an encrypted block of data, wherein the encryption engine is configured to selectively enable the one or more encryption sub-datapaths based on an encryption mode according to which the encryption engine is operating; and
a head-mounted display (HMD) configured to output the encrypted block of data;
wherein the encryption engine is configured to implement a plurality of clocks, each respective clock of the plurality of clocks being associated with a respective encryption sub-datapath of the plurality of the encryption sub-datapaths, and
wherein to selectively enable the one or more encryption sub-datapaths, the encryption engine is configured to, for each of the one or more encryption sub-datapaths, activate the clock associated with the respective encryption sub-datapath.



Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rodriguez et al US Patent 10,529,063 discloses mixed reality display system with memory and local processing data module to process incoming visual data for output in plaintext from encrypted format as described in Fig 2 element 66, 68 and 70.
Rezayee et al US Patent 9,692,417 discloses transition glitch suppression circuit to remove unwanted glitches during time delay of signal with logic circuits of delayed inputs and corresponding outputs as described in Fig 3 elements 136, 178. 
Jung et al US Publication 2017/0206372 discloses data management with data partitions based on specific columns in the table with encryption storage associated with each partition as described in Fig 1, elements K1, V1 and arrangement ring. 
Matsuo et al US Publication 2016/0203342 discloses sequential encrypting key unit data with secure sequence module as described in Fig 4.  

Melzer et al US Publication 2017/0054559 discloses encryption / decryption of messages in augmented reality view for a wearer of mobile device with visible code in the AR view. 



             			REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 2/7/2022 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 10, 11 and 20 as follows :
Claims ‘ .. a decryption engine comprising a plurality of decryption sub-datapaths where each decryption sub-datapath has no data interdependency with any other decryption sub-datapath of the plurality of decryption sub-datapaths, and wherein the decryption engine is configured to selectively enable one or more decryption sub-datapaths of the plurality of decryption sub-datapaths to decrypt a block of encrypted data to form a decrypted block of data, wherein the decryption engine is configured to selectively enable the one or more decryption sub-datapaths based on a decryption mode according to which the decryption engine is operating; and
a head-mounted display (HMD) configured to output artificial reality content that includes the decrypted block of data;
wherein the decryption engine is configured to implement a plurality of clocks, each respective clock of the plurality of clocks being associated with a respective decryption sub-datapath of the plurality of the decryption sub-datapaths, and
wherein to selectively enable the one or more decryption sub-datapaths, the decryption engine is configured to, for each of the one or more decryption sub-datapaths, activate the clock associated with the respective decryption sub-datapath.’ with additional detailed steps in claim(s) as described in independent claim(s) on 2/7/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431